Citation Nr: 0301178	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-03 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an Acquaintance


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from September 
1972 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the benefit sought on appeal.  This file was 
transferred to the RO in Muskogee, Oklahoma, in September 
2000.

The veteran requested a BVA hearing at a local VA office 
before a member of the Board on his substantive appeal, VA 
Form 9, received at the RO in February 2000.  However, in 
a statement received in May 2000, the veteran indicated 
that he wished to cancel his request for a BVA hearing, 
and make a new request for a local RO hearing.  That 
hearing was held in July 2000, and a copy of the hearing 
transcript is in the record.  There are no other 
outstanding hearing requests of record.  


FINDINGS OF FACT

1.  In an unappealed July 1994 rating decision, the RO 
denied service connection for residuals of a concussion, 
including headaches. 

2.  The evidence received since the time of the July 1994 
rating decision is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for entitlement to service connection for residuals 
of a head injury.



CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service 
connection for residuals of a concussion, including 
headaches, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 20.302 (2002).

2.  New and material evidence has been presented to reopen 
a claim for entitlement to service connection for 
residuals of a head injury.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently experiences residuals of a head injury sustained 
during active service.  

A brief review of the history of this appeal is as 
follows.  In November 1993, the veteran field a claim for 
service connection for a concussion.  In a July 1994 
rating decision, the RO denied service connection for 
residuals of a concussion, including headaches, on the 
basis that there was no medical evidence that any current 
headaches or other symptoms, were causally related to an 
in-service head injury.  The veteran was notified of that 
decision and his appellate rights by VA letter dated in 
July 1994.  He did not initiate an appeal as to that 
decision, and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.

In April 1998, the veteran submitted a claim for service 
connection for a head injury that he sustained during 
active duty.  The RO denied that claim in an August 1999 
rating decision, and the veteran initiated the present 
appeal.  Although the RO did not address the claim on the 
basis of new and material evidence, the Board finds that 
the issue is more appropriately characterized as whether 
new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals 
of a head injury.  This characterization is appropriate 
because there is a prior final decision on this issue.  As 
such, the Board first must determine whether new and 
material evidence has been presented before reopening and 
adjudicating the claim for service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996) (regardless of a determination made by the 
regional office, the Board must ensure that it has 
jurisdiction over a case before adjudicating the case on 
the merits).  There is no prejudice to the veteran by 
proceeding with an analysis of new and material evidence, 
as the Board finds that the record contains sufficient 
evidence to reopen the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).

As a preliminary matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
VA's duty to assist was codified in 38 U.S.C.A. § 5103A, 
which provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159.  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes 
and the implementing regulations will be collectively 
referred to as "the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary 
to substantiate the claim, including which portion of 
evidence the claimant should provide, and which portion VA 
will attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, 
particularly as evidenced by a March 2001 letter, which 
notified the veteran of the VCAA, and informed him of what 
he needed to do, as well as what actions VA would take to 
assist him with his claim, and what evidence VA had 
received in connection with his claim.  In addition to the 
foregoing, in a February 2000 statement of the case (SOC), 
the veteran was provided copies of VA regulations 
governing service connection and new and material 
evidence.  

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, 
VA has assisted the veteran in obtaining relevant 
evidence.  The record contains the veteran's service 
medical records, private treatment records, and VA 
clinical records.  The veteran was afforded several VA 
examinations in connection with this appeal.  In July 
2000, the veteran testified at a hearing held at the RO, 
and a transcript of that hearing is in the record.  The 
Board notes that the veteran indicated in a February 1997 
statement that he had been receiving Social Security 
disability benefits since June 1995.  Copies of the 
veteran's Social Security Administration (SSA) decision 
are in the claims file, but it does not appear that a 
complete set of medical records considered in connection 
with that decision have been requested by the RO, or are 
associated with the claims file.  As such, those records 
will be the subject of further development in this appeal, 
following this decision.  See 38 C.F.R. § 19.9(a).  The 
Board has carefully reviewed the file, including the 
veteran's statements, and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal, solely as pertains to the 
issue of whether new and material evidence has been 
presented to reopen the claim for service connection.  
Furthermore, in light of the favorable outcome in this 
appeal to reopen the veteran's claim, any potential 
deficiencies in meeting the requirements under the VCAA at 
this stage are rendered moot.  In short, the case is ready 
for appellate review.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and 
reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a)(2001), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  During the pendency of this appeal 
there was a regulatory change pertaining to the definition 
of new and material evidence with respect to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (presently codified at 38 C.F.R. § 
3.156(a)(2002)).  However, as the veteran filed his claim 
to reopen prior to that date, the earlier version of the 
regulation remains applicable in this case.  

The reason for the prior final denial of this claim was 
that there was no evidence that the veteran currently 
suffered from any residuals of an in-service concussion.  
There was also no medical evidence linking any current 
headaches to an in-service concussion.  Since the time of 
the July 1994 final rating decision, substantial medical 
evidence has been associated with the claims file, 
including several VA examination reports.  Significantly, 
a June 1997 VA examination report for diseases and 
injuries of the brain contains a diagnosis of "post-
traumatic, post concussion/tension headaches."  
Additionally, a June 1997 VA examination report for mental 
disorders contains a diagnosis of dementia secondary to 
head trauma.  The foregoing medical evidence constitutes 
new and material evidence sufficient to reopen the 
veteran's claim for service connection for residuals of a 
head injury.  The evidence is new in that it was not 
previously of record, and the evidence is material because 
it relates current symptomatology to an in-service head 
injury.  Such evidence is presumed credible for purposes 
of determining whether this claim should be reopened.  See 
Justus, supra.   As such, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for residuals 
of a head injury, and the claim is reopened.  38 C.F.R. 
§ 3.156(a).  To this extent, the appeal is allowed, 
subject to further development to be conducted in this 
appeal.  See 38 C.F.R. § 19.9(a)(2).
 

ORDER

New and material evidence has been presented to reopen a 
claim for service connection for residuals of a head 
injury, and to that extent the appeal is allowed.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

